Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2022 has been entered.
Claim Rejections - 35 USC § 112
Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention:
Application refers to the difference between the two adjacent cycle is “greater” than 180 degrees. However, upon reviewing the figure 3b of the drawings the largest difference depicted is 180 degrees and the description contradicts with the figure 3b where it shows that the difference is greater than 180 degrees. 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. US publication no.: 2020/0266745 in view of Morimoto et al. US publication no.: 2016/0134217.

Regarding claim 1, Tachibana et al. teach, A method for detecting a motor rotor position comprising: transmitting, before a regular operation (see abstract, where it is explained that the operation is performed to determine initial position of the rotor, therefore, before a regular operation of the motor), a test command to a field oriented control circuit 5 in a preset time interval, wherein the test command comprises a test current command and preset angles (see high-order control circuit and rotation speed controller in figure 4 which output the preset speed defining the angle and the current command values); generating, by the field oriented control circuit, a feedback current according to the test command (see current IU, IV, figure 4); acquiring a current peak of the feedback current to form a current peak array, and finding 10 maximum element in the current peak array (see figures 8a-8b and paragraph 13, where it is explained that the peak current value is obtained); selecting one corresponding angle from the preset angles referring to the maximum (see paragraph 88 and figures 8a-8b, where the angle corresponds to a current peak value); and regarding the corresponding preset angle as an initial angle position of the motor rotor to control the regular operation (see paragraph 111, where it is explained that the initial position estimation unit 57 estimates the position of the rotor based on the peak values of the current).
Tachibana et al. is silent on specifically teach: wherein the preset time interval comprises a plurality of cycles, and a difference between the preset angles of adjacent two of the plurality of cycles is at least greater than 180 degrees.
Kusaka teaches: wherein the preset time interval comprises a plurality of cycles, and a difference between the preset angles of adjacent two of the plurality of cycles is at least greater than 180 degrees (see figure 15 and paragraph 12, where it can be seen that the current is obtained at 180 degrees and then the polarity is changed to 0 degrees making is a 180 degrees difference. It can also be seen in the applicant’s drawings figure 3b that the largest difference between the two adjacent cycle is 180 degrees).
In view of Kusaka’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Tachibana et al. to include; wherein the preset time interval comprises a plurality of cycles, and a difference between the preset angles of adjacent two of the plurality of cycles is at least greater than 180 degrees, for the purpose of improving the control of the motor system. 

Regarding claim 4, Tachibana et al. teach, the method for detecting a motor rotor position according to claim 1, wherein the test 20 current command comprises a direct-axis test current command and a quadrature-axis test current command, and the direct-axis test current command is a current pulse signal constructed from a high-level signal and a low-level signal (see figure 8a and paragraph 114).  

Regarding claims 5 and 10, Tachibana et al. teach, The method for detecting a motor rotor position according to claim 1, further comprising an outputting the initial angle position to an inverse Park transform calculating 25 circuit of the field oriented control circuit step after regarding the corresponding preset angle as an initial angle position to control the regular operation so as to calculate operation parameters (see paragraph 79, where there reverse park transformation is disclosed).14  

Regarding claim 6, Tachibana et al. teach, An apparatus for detecting a motor rotor position comprising: an initial position detection circuit is configured to transmit a test command to a field oriented control circuit and to get an initial angle position of a motor rotor based on a feedback current (see high-order control circuit 60 and rotation speed controller 51, figure 4, where they apply a feedback current and a omega corresponding to the initial position based on the feedback current), wherein the test command comprises a test current command and preset 5 angles (see claim 10, where the preset angles are disclosed); and a field oriented control circuit  (sensor less vector control circuit 50, figure 4) is coupled to the initial position detection circuit and is configured to receive the test command from the initial position detection circuit in a preset time interval then to generate the feedback current according to the test command (see paragraph 90); wherein the initial position detection circuit comprising:10 a current generator is configured to output the test current command (see rotation speed controller 51, figure 1); an angle generator is configured to output the preset angles (high-order control circuit 60, figure 4); and a processing circuit is configured to transmit signal to both the current generator and the angle generator (high-order control circuit 60, figure 4; which also includes a processing unit as seen in paragraph 56), and to acquire a current peak of the feedback then forming the initial angle position (see paragraph 111, where it is explained that the initial position estimation unit 57 estimates the position of the rotor based on the peak values of the current). 15  
Tachibana et al. is silent on specifically teach: wherein the preset time interval comprises a plurality of cycles, and a difference between the preset angles of adjacent two of the plurality of cycles is at least greater than 180 degrees.
Kusaka teaches: wherein the preset time interval comprises a plurality of cycles, and a difference between the preset angles of adjacent two of the plurality of cycles is at least greater than 180 degrees (see figure 15 and paragraph 12, where it can be seen that the current is obtained at 180 degrees and then the polarity is changed to 0 degrees making is a 180 degrees difference. It can also be seen in the applicant’s drawings figure 3b that the largest difference between the two adjacent cycle is 180 degrees).
In view of Kusaka’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Tachibana et al. to include; wherein the preset time interval comprises a plurality of cycles, and a difference between the preset angles of adjacent two of the plurality of cycles is at least greater than 180 degrees, for the purpose of improving the control of the motor system. 

Regarding claim 9, Tachibana et al. teach,  The apparatus for detecting a motor rotor position according to claim 6, wherein the field oriented control circuit further comprising: a direct-axis current combining circuit is coupled to the initial position detection circuit, and is configured to receive the test current command; and 25a quadrature-axis current combining circuit is coupled to the initial position detection circuit;15 wherein the test current command is a current pulse signal and is constructed from a high-level signal and a low-level signal (see figures 4 and 8a and paragraph 114).  

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-6 and 9-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846